i.
       'Tn:     ('(J1P'T OF'C€RH'Tl'1l\L 1-\PPF/!.LS                                  f;2/05/l5
       clE·rk.

       Please excn.se J:hi.E< chsruotion, in th"'.' incloseci letter is the followino

Docu~ent t~at       need to he filed, And processed olease.
       l   J.   nrio"?-ni3l 1-rri t of 1ran6umus.




                                                              This document contains some
                                                              pages ~hat are of poor quality
       sn.~cFPLY                                              at the t1me of imaging.




      Tr>CT-crFPrtLr,

      2661       f~\ 1   20:)4 • .




                                                                             RECEIVED IN
                                                                      COURT OF CRIMINAL APPEALS

                                                                             fEB 20 20i5
                                                                        Abel Acosta, Clerk


                                                       ·l·
                                                  COURT OF CRil''tlNAL APPEALS
                                                               OF 'IEX.Z,S

EX Pli.RTE MIKE MEt-..1DOZli.JR :fll223739
F'elator                                                                             Cli.USF    r,;c:
\1" 5.
                                                                                                        ----------------------
RON: DENISE' BRADLEY 1                26:?r,c .JudiciAl

District Court of HArris County
Poust or~ 1 Texas.

                                             ** ORIGENAL        ~~IT     OF     M~~TDAMUS          **

            l\low corres rike rnenooza, .Jr. £122373<.::', oro-se in the above-styled cavse F'o:
cr>ci    files this Petition for a ,.;ri t of mar-dames to con-ole the Honorable Court
to resolve habeas corpus 9522S:(I-J?,I and presents the                                        follo~-Jino    as support.
                                                                    I.

            On    Dece~ber        Ol1 2010 the 262nd Judicial District clerk                                  ~s 1   .Jane anaarson
received and signed the certified form                           ((X:X:f',-015(~2-('C--4:3-1471)             anc return receipt
\Ja.s return (IN fiLE) On December 271 2010 the District clerk loren Jackson received
and filed relator habeas v1rit assigning cause no- 952290-B
             'Ihe State "'as afforded 15 days to provide ar: e.ns,.;er, into which the state
filed it's proposed order C:esignating issue and for filir•g affidavit •• 'I'he Court
t,;as then afforded it's 20 day's, onc'l signed off or: the State prooosed oroer1 indica-.
tinq the clerk not to transrrit any docurnr-ets to the Courts of Crirninal aooeal.
             'I'rial counsel in a tir;,ely rr•e.nner filed hit' affidavit. ,January 271 2011.
On Feb 02, 2011 Relator filed a rebuttal to tried cm:nsel's affidavit. till present
oay t-:hich is over 5-vears                  sine•~   relator first filed .his first                          ~;.;rit   in Auq   30.20C~l

ancl no ansv1e.r has been given to relator \o.rri t.
                                                                   n.
             Relator has atterrpted to corrmur:icate "''ith the clerk to no avail, to inquire
about the habeas writ. relater has filed rr·andamus with the court into "-'hich it vas
r:ever ruled oP. relator has filed nan0ar•tlS                            ~-.;itl-J    the l:::t court of apoeals not knovinq
thev had no jurisdiction.
            f\10'-' relator seeks manc'Jarrrt.JS \dth this honora8le court Dursuant to In .re E.!riECCE1
   .. ! :=:.~·'.35 l~E-97
?:.-{                       ('JTX.zl]:::p..:r-n) fJstDI2Il ZXJ5, orig. oro::::eT.irg) ;E:E€ ?r.'i 07 Farc:Xlrs arc; paroles ex rel.
KeEn~ V1     Cr..J.Jrt of aqy:...als for the Fiohth L'ist, 910 S.V'.2d Ll8l, 423 (TFX.CRif'·;.llpp EB5).
            Relator has no o'::her remmedies to resolve the 5-year celay in provi6inq a.n
ansv?er to relator haheas corpus. It's reques teo that the l:or,ot-o";hle court cornple
the 262nd Distirct coutt inquire as to why such a delay of the DiStrict Attorney's
off ice in oathering the facts e:mri providir'g a reply.
                                                                  ·l•
       District nssist2rt at-.torr•ey jc.shu2         ~ill   "'as the pr:)secut irq attorcev cvsr
t:h?. h.cl'>eas writ, it's !-leen brc,voht to relators atter<tion that ~'r, hill r:o longer




                                               PRAYER


       l\iHEREFORE, PREJViiSES CONSIDERED. p.::,,J,::otcw r:>r:=Ns th2t +:his Roncrahle court vill
in the nan•e of   ~!"Gstic<?   corrpel +:he 262nd 6istrict court to inqvire as to '-.'hy is




                                                                      PE:B, 03, 15.




c.c.in file.




                                                                                       /




                                                ·2·